SULLIVAN, C. J.
This action was brought by the Oregon Short Line Railroad Company, a corporation, against Minidoka county, School District No. 5 of said county, and the county treasurer, to restrain the collection of taxes assessed on the basis of a fifteen mill levy, and to limit them to a five mill levy as provided by chap. 88, p. 362, of the Session Laws of 1913. The fifteen mill levy was made under the provisions of chap. 115, p. 434, Session Laws 1913.
The trial court held that the provisions of said chap. 88 limiting the levy to five mills controlled in this case, and that the levy of fifteen mills under said chap. 115 was null and void as to any excess over a levy of five mills, and entered judgment accordingly in favor of the plaintiff. The appeal is from the judgment.
The only question presented in this case is whether see. 54 of the school laws,- as amended by said chap. 88, reducing *217the maximum levy to five mills, controls, or whether said see. 54 as found in chap. 115, fixing the maximum levy at fifteen mills, controls.
• The object and purpose of House Bill 74, embodied in said chap. 88, at the time it was first introduced in the House, evidently was to increase the number of months that schools should be kept in school districts and to relieve each district from publishing in some newspaper the notice of the annual meetings required to be held by each district, and it is a short bill composed of only about two printed pages. The maximum levy as provided by the then existing law was not changed by said bill until after it had been passed by the house and sent to the senate. There the bill was amended, reducing the maximum levy from fifteen mills to five mills. The particular attention of the Senate was called to the reduction of the maximum levy. After the bill was returned to the House with said amendment, the House considered and adopted the amendment and passed the bill as amended by the Senate. Thus the attention of both Houses was directed particularly to that amendment, reducing the maximum levy.
House Bill 393, as embodied in chap. 115, was introduced at a later date in the House and is a bill consisting of eighteen or more printed pages, and amends many sections of the school law but does not amend that provision of sec. 54, which fixes the maximum levy at fifteen mills.
It appears from the history of the passage of these two bills that the legislature intended to reduce the maximum levy. This is clearly so when viewed in the light of the circumstances that induced the amendment which reduced the maximum levy.
Both bills were sent to the Governor and he approved them on the same day, but the evidence does not show which he approved first. In this case it is proper, for the court to take into consideration the intent of the legislature in passing said two bills.
It is a well-recognized rule of statutory construction that the legislative intent is to be obtained from the language *218employed, which when ambiguous or contradictory is to be viewed in the light of the circumstances which induced the enactment and the purpose sought to be accomplished. (Schaedler v. Columbia Contract Co., 67 Or. 412, 135 Pac. 536.)
House Bill 393 was enacted for the purpose of amending many sections of the then existing school law; while House Bill 74 was for the sole purpose of amending one section. The rule is where there is' one statute dealing with one subject in general and comprehensive terms, and another dealing with the same subject in a more minute and definite way, the two should be read together and harmonized, if possible, with a view to giving effect to a consistent legislative policy, but to the extent of any necessary repugnancy between them, the special will prevail over the general statute. (36 Cyc. 1151.)
This court held in Colburn v. Wilson, 24 Ida. 94, 132 Pac. 579, that legislative acts should be construed in the light of the purposes for which they were enacted.
We think from a consideration of the history of the enactment of said two laws, the legislature intended to and did fix the maximum levy at five mills.
We therefore conclude that the judgment of the trial court must be affirmed, and it is so ordered, with costs in favor of the respondent.
Budge and Morgan, JJ., concur.